Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1.  The Applicant’s response to the office action filed on June 21, 2022 is acknowledged.
                                             Status of the Application
2.  Claims 1-12 are pending under examination. Claims 18-25 were withdrawn from further consideration as being drawn to nonelected group. Claims 13-17 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow. The action is made FINAL necessitated by the Amendment.
Response to Arguments:
3. The rejection of claims 1-12 under 35 USC 103 as being unpatentable over Changjun et al. in view of McCarthy et al. has been withdrawn in view of the amendment.
                               New Rejections necessitated by the amendment
                                           Claim Rejections - 35 USC § 103
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Resolving the level of ordinary skill in the pertinent art. 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xi-jin et al. (CN 202754998) in view of Zhou et al. (Virology J, Vol. 9(16), p. 1-5, 2012) and Davis et al. (US 2005/0042656).
Xi-jin et  al. teach a nucleic acid detection composition and kit  of claims 1-12 comprising 
a first volume comprising sample processing solution (DNA extraction reagent buffer) comprising 20-30mM NaOH, 1-3% chelex-100, 0.05- 0.15 mM and a second volume PCR treatment liquid  (para 0056-0059); mixing second volume comprising PCR solution (para 0066-0068).
With reference to claims 2 and 9, Xi-jin et al. teach that said alkali metal hydroxide is NaOH (para 0059).
With reference to claim 7, Xi-jin et al. teach primers configured to amplify HBV nucleic acid (para 0024-0027, 0058).
With reference to claims 3, 10, Xi-jin et al. teach that the sample detection reagent comprising PEG6000 (para 0058).
However Xi-jin et al. does not specifically teach mixing the first and second volumes in a ratio of the amounts of first and second volume to neutralize a mixed volume pH to pH 8.0-9.0 that is suitable for amplification of the extracted nucleic acid.
   Zhou et al. teach HBV detection reagent solutions, wherein a volume of HBV extraction buffer comprising NaOH, Tris-HCl, EDTA and chelex-100 is mixed with a volume of PCR solution that is compatible for PCR amplification (page 3, paragraph under subheading ‘quantitative assay of HBV DNA’).
           Davis et al. teach direct use of alkaline cell lysis solution comprising nucleic acid template with pH 10 to 12 without further purification for PCR amplification by mixing  with PCR solution in a ratio, minimizing the pH to 8-9, that is compatible for PCR amplification of the target nucleic acid in an automated or high throughput analysis (para 0046-0051).
         It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention, to combine the nucleic acid detection reagent as taught by Xi-jin et al. with PCR detection of HBV as taught by Zhou et al. and minimizing alkaline pH of cell extraction solution to a PCR compatible pH as taught by Davis et al. to improve the PCR detection reagent solution. The ordinary artisan would have motivated to combine the references and have a reasonable expectation of success that said combination would improve the detection of nucleic acids because Zhou et al. explicitly taught nucleic acid extraction solution combined with a PCR buffer in a ratio suitable for PCR amplification of HBV ((page 3, paragraph under subheading ‘quantitative assay of HBV DNA’) and Davis explicitly taught lowering the pH of cell lysate to PCR compatible pH range would provide its use in direct automated or high throughput analysis of nucleic acids (para 0046-0051). Such a modification of the detection reagent is considered obvious over the cited prior art. Further, As noted in In re Aller, 105 USPQ 233 at 235,More particularly, where the general conditions of a claim (pH range) are disclosed in the prior art (Xi-jin et al. and Zhou et al., Davis et al.), it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the selection of ratio and pH range of nucleic acid extraction and PCR solutions performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
                                                        Conclusion
           No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto.gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637